DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 12, and 13 are objected to because of the following informalities: 
Claims 2 and 12 recite “…wherein the plurality of interchangeable bits is selected from a group consisting of:...” This appears to be a typographical error and may be amended to recite “…wherein the plurality of interchangeable bits [[is]] are selected from a group consisting of:...”
Claims 3 and 13 recite “…wherein the plurality of hexagonal apertures is dimensioned to removably secure a plurality of screwdriver bits therein.” This appears to be a typographical error and may be amended to recite “…wherein the plurality of hexagonal apertures [[is]] are dimensioned to removably secure a plurality of screwdriver bits therein.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9-11, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al (US7634956 hereinafter Rivera) in view of Costanzo et al (US6158131 hereinafter Costanzo).

Regarding claim 1, Rivera discloses a hacksaw multitool, comprising: 
	an elongated body (Figure 1 Element 30) having a first end opposite a second end (See annotated drawing below); 
	a bit receptacle (Figure 13 Element 64 and 256) disposed within the first end (See annotated drawing below); 
	a plurality of interchangeable bits removably securable within the bit receptacle (Figure 13 shows three interchangeable bits 212, 218, and 224 that are removably securable within the bit receptacle); 
	a channel (Figure 1 Element 44 of Element 32) disposed within an upper side of the elongated body (The channel 44 is disposed within an upper side of the elongated body Element 30).
	
	Rivera does not disclose wherein an arm is pivotally affixed within the channel at a proximal end of the arm;
a saw blade pivotally affixed to a distal end of the arm, wherein the saw blade is slidably engaged with the channel; 
	wherein the saw blade is selectively movable between a deployed position and a stowed position via actuation of the arm; 
	wherein the saw blade is disposed perpendicular to a longitudinal axis of the elongated body when in the deployed position and the saw blade is disposed entirely within the channel when in the stowed position.

	Costanzo teaches wherein an arm (Figure 1 Element 110) is pivotally affixed within the channel (Figure 4 shows Element 110 pivotally connected in a channel of Element 120. Rivera previously disclosed a channel 44 in Element 32. Rivera also discloses an channel 44 in Element 34 as well) at a proximal end of the arm (Figure 4 Element 402 is the pivotal connection between a channel and the proximal end of the arm); 
	a saw blade (Figure 4 Element 130) pivotally affixed to a distal end of the arm (Figure 4 Element 400 is the pivotal connection between the saw blade and the distal end of the arm), wherein the saw blade is slidably engaged with the channel (The saw blade slidably engages with the channel when moving between the stowed position and the deployed position); 
	wherein the saw blade is selectively movable between a deployed position (Figure 1 shows the saw blade in the deployed position) and a stowed position (Figure 5 shows the saw blade in the stowed position) via actuation of the arm (Actuating the arm 110 is required when moving the saw blade between the stowed position and deployed position); 
	wherein the saw blade is disposed perpendicular to a longitudinal axis of the elongated body when in the deployed position (Column 4 lines 41-54 “ It is preferred that the triangular shape of the saw substantially resemble an isosceles triangle with the long channel member 110 and blade 130 being substantially equal in length. If the saw resembles an isosceles triangle in the manner suggested, then the angle between the short channel member and the blade will always be less than 90 DEG . By making the angle less than 90 DEG , it will be simple for a user simultaneously to provide both downward force and forward motion of the saw while holding it in only one hand. If the angle is 90 DEG or greater, then a user may still provide forward motion with one hand, but will probably have to apply downward force using the other hand on the back of the saw so that the saw is urged downward simultaneous with the forward motion.” Although the preferred angle is less than 90o, Costanzo recites that the saw would still be usable when at 90o which would be perpendicular to the elongated body. A 90o angle between the blade and elongated body would allow a user to provide a force parallel to the saw blade without worrying about the user’s hand sliding along the handle due to a loss of friction or a weakened grip) and the saw blade is disposed entirely within the channel when in the stowed position (Figure 5 shows the saw blade disposed entirely within the channel in the stowed position).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rivera to incorporate the teachings of Costanzo to provide an arm pivotally affixed in the channel and a saw blade pivotally affixed to a distal end of the arm and slidably engaged with the channel. Doing so would allow a collapsible saw to be incorporated into the multitool to accommodate a user that requires additional sawing .

    PNG
    media_image1.png
    387
    628
    media_image1.png
    Greyscale


Regarding claim 3, Rivera in view of Costanzo teaches the hacksaw multitool of claim 1, a plurality of hexagonal apertures disposed within the second end of the elongated body (See annotated drawing below. The second end of the elongated body has a first and a second hexagonal aperture), wherein the plurality of hexagonal apertures is dimensioned to removably secure a plurality of screwdriver bits therein (The first and second hexagonal aperture are each dimensioned to removably secure screwdriver bits. Column 5 lines 16-24 “A pivot pin 68 is similarly located at the outer end 60 of the handle 34 and a tool bit holder 70 , similar to the tool bit 64 , is attached to the handle 34 by the pivot pin 68 . A tool bit holder 72 particularly adapted to hold relatively slender tool bits, such as the very slender tool bit 74 , is also attached to the outer end 60 by the pivot pin 68 . Both of the tool bit holders 70 and 72 are in their folded positions within the channel 44 defined by the main frame member 42 of the handle 34 , as the tool is shown in FIGS. 1, 2 , and 3.” And Column 12 Lines 13-19 “While the cross section of the bit-receiving cavity 258 could be different, and the shapes of the base or central driven portions 230 of the tool bits could correspondingly be different from those shown herein, the shapes shown herein permit use of the tool bits 212 , 218 , and 224 in conventional ¼ inch hexagonal drive sockets.” Column 14 Lines 22-26 “The tool bit 74 , in a size corresponding with a hexagonal tool bit of a nominal size of 0.0585 inch or slightly less than 1/16 inch (across flats), has a height 302 , for example, of 0.065 inch, and the tool bit receptacle 284 has a corresponding depth 300.”).

    PNG
    media_image2.png
    460
    618
    media_image2.png
    Greyscale


	Regarding claim 9, Rivera in view of Costanzo teaches all elements of the current invention as stated above including a loop (Rivera Figure 19 Element 360) on an exterior side of the arm (The loop is disposed in the channel disclosed by Rivera. The channel of Rivera as modified by the Arm of Costanzo would be configured to have the loop positioned beside the arm on an exterior side of the arm in the channel), the loop configured to provide a gripping surface (The loop of Rivera is a lanyard loop that provides an additional surface to grip the tool for carrying the tool).

	Regarding claim 10, Rivera in view of Costanzo teaches all elements of the current invention as stated above including grip portions (Rivera Column 15 line 62 to Column 16 line 9 “Each insert 350 extends around and along the margin 352 so as to provide greater thickness and greater comfort for a user's hand squeezing on the handles 342 , 344 with the handles 342 and 344 extended with respect to the pliers 346 as shown in FIG. 19. The inserts 350 may be made of an appropriate plastics material, which may be rubber-like, or the inserts 350 may be of different materials including metal, in order to achieve different appearances and provide a different feel. In one preferred embodiment, at least the outer margins of the inserts 350 are of elastomeric material providing a non-slip gripping surface.”)  disposed along the elongated body (Figure 21 Element 350).

Regarding claim 11, Rivera discloses a hacksaw multitool, comprising: 
an elongated body (Figure 1 Element 30) having a first end opposite a second end (See annotated drawing below); 
	a bit receptacle (Figure 13 Element 64 and 256) disposed within the first end (See annotated drawing below); 
	a plurality of interchangeable bits removably securable within the bit receptacle (Figure 13 shows three interchangeable bits 212, 218, and 224 that are removably securable within the bit receptacle); 
	a channel (Figure 1 Element 44 of Element 32) disposed within an upper side of the elongated body (The channel 44 is disposed within an upper side of the elongated body Element 30). 
Rivera does not disclose wherein an arm is pivotally affixed within the channel at a proximal end of the arm; 
	a saw blade pivotally affixed to a distal end of the arm, wherein the saw blade is slidably engaged with the channel; 
	wherein the saw blade is selectively movable between a deployed position and a stowed position via actuation of the arm; 
	wherein the saw blade is disposed perpendicular to a longitudinal axis of the elongated body when in the deployed position; and 
	wherein the arm includes a slot therein, the slot configured to receive the saw blade therein, such that the arm rests flush with the upper side of the elongated body.
	
	Costanzo teaches wherein an arm (Figure 1 Element 110) is pivotally affixed within the channel (Figure 4 shows Element 110 pivotally connected in a channel of Element 120. Rivera previously disclosed a channel 44 in Element 32. Rivera also discloses an channel 44 in Element 34 as well) at a proximal end of the arm (Figure 4 Element 402 is the pivotal connection between a channel and the proximal end of the arm); 
	a saw blade (Figure 4 Element 130) pivotally affixed to a distal end of the arm (Figure 4 Element 400 is the pivotal connection between the saw blade and the distal end of the arm), wherein the saw blade is slidably engaged with the channel (The saw blade slidably engages with the channel when moving between the stowed position and the deployed position); 
	wherein the saw blade is selectively movable between a deployed position (Figure 1 shows the saw blade in the deployed position) and a stowed position (Figure 5 shows the saw blade in the stowed position) via actuation of the arm (Actuating the arm 110 is required when moving the saw blade between the stowed position and deployed position); 
	wherein the saw blade is disposed perpendicular to a longitudinal axis of the elongated body when in the deployed position (Column 4 lines 41-54 “ It is preferred that the triangular shape of the saw substantially resemble an isosceles triangle with the long channel member 110 and blade 130 being substantially equal in length. If the saw resembles an isosceles triangle in the manner suggested, then the angle between the short channel member and the blade will always be less than 90 DEG . By making the angle less than 90 DEG , it will be simple for a user simultaneously to provide both downward force and forward motion of the saw while holding it in only one hand. If the angle is 90 DEG or greater, then a user may still provide forward motion with one hand, but will probably have to apply downward force using the other hand on the back of the saw so that the saw is urged downward simultaneous with the forward motion.” Although the preferred angle is less than 90o, Costanzo recites that the saw would still be usable when at 90o which would be perpendicular to the elongated body. A 90o angle between the blade and elongated body would allow a user to provide a force parallel to the saw blade without worrying about the user’s hand sliding along the handle due to a loss of friction or a weakened grip); and 
	wherein the arm includes a slot (Figure 5 shows the saw blade stowed within the arm) therein, the slot configured to receive the saw blade (Figure 5 the saw blade is within the slot in the arm) therein, such that the arm rests flush with the upper side of the elongated body (The tools of Rivera are all within the channel and rest flush with the upper side of the elongated body).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rivera to incorporate the teachings of Costanzo to provide an arm with a slot to receive a saw blade pivotally affixed to the arm and wherein the arm is pivotally affixed within the channel of the elongated body and rests flush with the upper side of the elongated body. Doing so would allow a collapsible saw to be incorporated into the multitool that fits flush within the elongated body during storage and pivoted from the body to allow for the multitool to be used for performing sawing functions.

    PNG
    media_image1.png
    387
    628
    media_image1.png
    Greyscale


Regarding claim 13, Rivera in view of Costanzo teaches all elements of the hacksaw multitool of claim 11 including a plurality of hexagonal apertures disposed within the second end of the elongated body (See annotated drawing below. The second end of the elongated body has a first and a second hexagonal aperture), wherein the plurality of hexagonal apertures is dimensioned to removably secure a plurality of screwdriver bits therein (The first and second hexagonal aperture are each dimensioned to removably secure screwdriver bits. Column 5 lines 16-24 “A pivot pin 68 is similarly located at the outer end 60 of the handle 34 and a tool bit holder 70 , similar to the tool bit 64 , is attached to the handle 34 by the pivot pin 68 . A tool bit holder 72 particularly adapted to hold relatively slender tool bits, such as the very slender tool bit 74 , is also attached to the outer end 60 by the pivot pin 68 . Both of the tool bit holders 70 and 72 are in their folded positions within the channel 44 defined by the main frame member 42 of the handle 34 , as the tool is shown in FIGS. 1, 2 , and 3.” And Column 12 Lines 13-19 “While the cross section of the bit-receiving cavity 258 could be different, and the shapes of the base or central driven portions 230 of the tool bits could correspondingly be different from those shown herein, the shapes shown herein permit use of the tool bits 212 , 218 , and 224 in conventional ¼ inch hexagonal drive sockets.” Column 14 Lines 22-26 “The tool bit 74 , in a size corresponding with a hexagonal tool bit of a nominal size of 0.0585 inch or slightly less than 1/16 inch (across flats), has a height 302 , for example, of 0.065 inch, and the tool bit receptacle 284 has a corresponding depth 300.”).

    PNG
    media_image3.png
    417
    553
    media_image3.png
    Greyscale


	Regarding claim 19, Rivera in view of Costanzo teaches all elements of the hacksaw multitool of claim 11 including a loop (Rivera Figure 19 Element 360) on an exterior side of the arm (The loop is disposed in the channel disclosed by Rivera. The channel of Rivera as modified by the Arm of Costanzo would be configured to have the loop positioned beside the arm on an exterior side of the arm in the channel), the loop configured to provide a gripping surface (The loop of Rivera is a lanyard loop that provides an additional surface to grip the tool for carrying the tool).

	Regarding claim 20, Rivera in view of Costanzo teaches all elements of the hacksaw multitool of claim 11 including grip portions (Rivera Column 15 line 62 to Column 16 line 9 “Each insert 350 extends around and along the margin 352 so as to provide greater thickness and greater comfort for a user's hand squeezing on the handles 342 , 344 with the handles 342 and 344 extended with respect to the pliers 346 as shown in FIG. 19. The inserts 350 may be made of an appropriate plastics material, which may be rubber-like, or the inserts 350 may be of different materials including metal, in order to achieve different appearances and provide a different feel. In one preferred embodiment, at least the outer margins of the inserts 350 are of elastomeric material providing a non-slip gripping surface.”) disposed along the elongated body (Figure 21 Element 350).
Claim(s) 2, 5, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Costanzo and further in view of Lawrence (US20150026899).

	Regarding claim 2, Rivera in view of Costanzo teaches all elements of the current invention as stated above except wherein the plurality of interchangeable bits is selected from a group consisting of: an adjustable wrench head, a socket adaptor, and a screwdriver adaptor.

	Lawrence teaches wherein the plurality of interchangeable bits is selected from a group consisting of: an adjustable wrench head, a socket adaptor, and a screwdriver adaptor. (Lawrence teaches in Figure 4 that it is known to provide interchangeable wrench head components to allow for the tool to be more versatile and be used in a greater variety of situations. Figure 4 Element 29b is an adjustable wrench head. Element 29c is a box end wrench which can accommodate numerous sockets and screwdriver bits via an adaptor having a shank that fits into the opening and the opposite end having an opening to fit any variety of screwdriver bit or socket)

		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rivera in view of Costanzo to incorporate the teachings of Lawrence to provide a plurality of interchangeable bits selected from a group consisting of an adjustable wrench head, a . Doing so would allow a more versatile multitool that could be used in situations requiring the use of multiple different tool heads. A person of ordinary skill in the art would recognize that interchangeable tool heads are well known in the art and the selection of tool heads depends on the type of applications that the multitool is intended to be used in.

Regarding claim 5, Rivera in view of Costanzo teaches all elements of the current invention as stated above except a spirit level disposed within the elongated body.

	Lawrence teaches a spirit level (Figure 1 Elements 18) disposed within the elongated body (Figure 1 Element 18 is disposed within the elongated body).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rivera in view of Costanzo to incorporate the teachings of Lawrence to provide a spirit level disposed within the elongated body. Doing so would allow the multitool to have the added capability of being used to determine if a workpiece or surface is level.

Regarding claim 12, Rivera in view of Costanzo teaches all elements of the hacksaw multitool of claim 11 except wherein the plurality of interchangeable bits is selected from a group consisting of: an adjustable wrench head, a socket adaptor, and a screwdriver adaptor.

Lawrence teaches wherein the plurality of interchangeable bits are selected from a group consisting of: an adjustable wrench head, a socket adaptor, and a screwdriver adaptor. (Lawrence teaches in Figure 4 that it is known to provide interchangeable wrench head components to allow for the tool to be more versatile and be used in a greater variety of situations. Figure 4 Element 29b is an adjustable wrench head. Element 29c is a box end wrench which can accommodate numerous sockets and screwdriver bits via an adaptor having a shank that fits into the opening and the opposite end having an opening to fit any variety of screwdriver bit or socket)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rivera in view of Costanzo to incorporate the teachings of Lawrence to provide a plurality of interchangeable bits selected from a group consisting of an adjustable wrench head, a socket adaptor, and a screwdriver adaptor. Doing so would allow a more versatile multitool that could be used in situations requiring the use of multiple different tool heads. A person of ordinary skill in the art would recognize that interchangeable tool heads are well known in the art and the selection of tool heads depends on the type of applications that the multitool is intended to be used in.

Regarding claim 15, Rivera in view of Costanzo teaches all elements of the hacksaw multitool of claim 11 except a spirit level disposed within the elongated body.

Lawrence teaches a spirit level (Figure 1 Elements 18) disposed within the elongated body (Figure 1 Element 18 is disposed within the elongated body).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rivera in view of Costanzo to incorporate the teachings of Lawrence to provide a spirit level disposed within the elongated body. Doing so would allow the multitool to have the added capability of being used to determine if a workpiece or surface is level.
	
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Costanzo and further in view of Klever (US858003).

Regarding claim 4, Rivera in view of Costanzo teaches all elements of the current invention as stated above except wherein measurement indicia are disposed along the upper side of the elongated body, the measurement indicia defining a ruler.

Klever teaches wherein measurement indicia are disposed along the upper side of the elongated body (Figure 1 Elements C shows the body has measurement indicia along the upper sides), the measurement indicia defining a ruler (Figure 1 Elements C are measurement indicia defining a ruler that can be used to measure).
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rivera in view of Costanzo to incorporate the teachings of Klever to provide measurement indicia on the elongated body. Doing so would  allow the body of the tool to be used for taking .

Regarding claim 14, Rivera in view of Costanzo teaches all elements of the hacksaw multitool of claim 11 except wherein measurement indicia are disposed along the upper side of the elongated body, the measurement indicia defining a ruler.

	Klever teaches wherein measurement indicia are disposed along the upper side of the elongated body (Figure 1 Elements C shows the body has measurement indicia along the upper sides), the measurement indicia defining a ruler (Figure 1 Elements C are measurement indicia defining a ruler that can be used to measure).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rivera in view of Costanzo to incorporate the teachings of Klever to provide measurement indicia on the elongated body. Doing so would allow the body of the tool to be used for taking accurate measurements before cutting or performing precision work requiring accurate measurements.
Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Costanzo and further in view of Padden (US6009584).

	Regarding claim 6, Rivera in view of Costanzo teaches all elements of the current invention as stated above except a brush head having a plurality of bristles thereon, the brush head affixed to a lower side of the elongated body.

	Padden teaches a brush head (Figure 12 Element 12) having a plurality of bristles (Figure 12 Element 76) thereon, the brush head affixed to a lower side of the elongated body (Figure 5 Element 12 is affixed in the elongated body. The orientation of the elongated body determines which side is the lower side and the tool taught by Padden is capable of being held to position the brush on the lower side of the elongated body).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rivera in view of Costanzo to incorporate the teachings of Padden to provide a brush head affixed in a lower side of the elongated body. Doing so would allow a multitool to have a brush affixed within the tool body to be extended for brushing a surface and retracted to keep the brush stored when not in use.

	Regarding claim 7, Rivera in view of Costanzo and Padden teaches all elements of the current invention as stated above including wherein the brush head is slidably disposed within a compartment within the elongated body (Padden Figures 1 and 5 show Element 12 disposed within the elongated body), such that the brush head is selectively movable between an extended position (Figure 5 shows the brush in the extended position) and a retracted position (Figure 1 shows the brush in the retracted position), wherein the retracted position the brush head is disposed entirely within the compartment (Figure 1 shows brush 12 disposed entirely within the compartment).

	Regarding claim 8, Rivera in view of Costanzo and Padden teaches all elements of the current invention as stated above including a switch (Padden Figure 5 Element 80) disposed on the elongated body, whereupon actuation of the switch, the brush head moves between the extended position and the retracted position (Figures 16, 17, and 18 shows the actuation of the brush by switch 80).

	Regarding claim 16, Rivera in view of Costanzo teaches all elements of the hacksaw multitool of claim 11 except a brush head having a plurality of bristles thereon, the brush head affixed to a lower side of the elongated body.

Padden teaches a brush head (Figure 12 Element 12) having a plurality of bristles (Figure 12 Element 76) thereon, the brush head affixed to a lower side of the elongated body (Figure 5 Element 12 is affixed in the elongated body. The orientation of the elongated body determines which side is the lower side and the tool taught by Padden is capable of being held to position the brush on the lower side of the elongated body).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rivera in view of Costanzo to incorporate the teachings of Padden to provide a brush head affixed in a lower side of the elongated body. Doing so would allow a multitool to have a brush affixed within the tool body to be extended for brushing a surface and retracted to keep the brush stored when not in use.

	Regarding claim 17, Rivera in view of Costanzo and Padden teaches all elements of the hacksaw multitool of claim 16 as stated above including wherein the brush head is slidably disposed within a compartment within the elongated body (Padden Figures 1 and 5 show Element 12 disposed within the elongated body), such that the brush head is selectively movable between an extended position (Figure 5 shows the brush in the extended position) and a retracted position (Figure 1 shows the brush in the retracted position), wherein the retracted position the brush head is disposed entirely within the compartment (Figure 1 shows brush 12 disposed entirely within the compartment).

	Regarding claim 18, Rivera in view of Costanzo and Padden teaches all elements of the hacksaw multitool of claim 17 as stated above including a switch (Padden Figure 5 Element 80) disposed on the elongated body, whereupon actuation of the switch, the brush head moves between the extended position and the retracted position (Figures 16, 17, and 18 shows the actuation of the brush by switch 80).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US6460698) discloses a planer tool comprising a number of tool members engaged therein. Haag (US784674) discloses a combination tool adapted for use of carpenters and cabinet-makers. Baumgartner (US806515) discloses a combination hatchet and saw. McGown (US487635) discloses a hammerhead in connection with a combination tool. Woltemath (US2576869) discloses a combination tool having a foldable handsaw. Swenson (US3908726) discloses a collapsible hand saw. Allen (US4637141) discloses a multi-purpose saw positionable in a assembled working mode and a storage mode. Dallas et al. (US6560805) discloses a spade including a saw coupled to the handle. Jinghage et al. (US4580344) discloses a collapsible saw. Gagnon (US5067190) discloses a combination tool assembly. Foley (US6453564) discloses a multi-function rescue tool. Grysen, Jr (US9440346) discloses a multipurpose tool designed to receive a separate tool member configured to be installed after assembly of the tool. Posey (US594279) discloses a combination sawing tool. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723